

115 HR 4647 IH: Recovering America’s Wildlife Act
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4647IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. Fortenberry (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Pittman-Robertson Wildlife Restoration Act to make supplemental funds available for
			 management of fish and wildlife species of greatest conservation need as
			 determined by State fish and wildlife agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recovering America’s Wildlife Act. 2.Findings Congress finds the following:
 (1)A diverse array of species of fish and wildlife is of significant value to the United States for aesthetic, ecological, educational, cultural, recreational, economic, and scientific reasons.
 (2)More than 100 million citizens of the United States participate in outdoor recreation through hunting, fishing, birding, and other wildlife-dependent recreation, all of which have significant value to the citizens who engage in those activities and provide economic benefits to local communities.
 (3)It is in the interest of the United States— (A)to retain for present and future generations the opportunity to hunt, fish, observe, understand, and appreciate a wide variety of fish and wildlife;
 (B)to recover species of fish and wildlife listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and to prevent fish and wildlife species from declining to the point of requiring Federal protection under such Act; and
 (C)to support collaborative and proactive conservation that will sustain the diverse fish and wildlife populations of the United States.
 (4)The first nongovernmental conservation organizations to instill fish and wildlife conservation values in hunters, anglers, bird watchers, and all citizens were founded during the 1880s to 1890s at the behest of hunters and anglers, including Theodore Roosevelt and naturalist George Bird Grinnell, who were alarmed that game and sportfish could not sustain unregulated harvest and that avifauna needed protection from commercial take.
 (5)At the turn of the 20th century, the States— (A)realized the need to regulate the harvest of game and sportfish for sustainable use;
 (B)required hunters and anglers to obtain licenses and established regulations for game seasons, bag and creel limits, and legal means of take for game and sportfish; and
 (C)used the funds received for such licenses largely for enforcement of such regulations. (6)In 1937, an alliance between hunters and conservation organizations, States, the Federal Government, and the shooting sports industry convinced Congress to transfer to the States receipts from an existing Federal excise tax on sporting arms and ammunition, matched by State hunting license dollars, for the management of wildlife and conservation of habitat under the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), which greatly enhanced the States’ ability to move from primarily enforcing game seasons and bag limits to science-based research and management of wildlife.
 (7)In 1951, an alliance between anglers and conservation organizations, States, the Federal Government, and the sportfishing industry convinced Congress to impose a Federal excise tax on fishing equipment under the Dingell-Johnson Sportfish Restoration Act (16 U.S.C. 777 et seq.) and to transfer to the States such receipts, matched by State fishing license revenues, to manage sportfish and conserve aquatic habitats, enhancing the State fish and wildlife agency’s ability to use science-based research and management of fish species.
 (8)Such user-pay, public-benefits means of funding fish and wildlife conservation is unique in the world, having been started in the United States by sportsmen and sportswomen who were willing to pay these fees to ensure dedicated funds went to fish and wildlife conservation delivered by the States.
 (9)Such user-pay funds (licenses and excise taxes)— (A)have benefitted not only hunters and anglers, but all citizens of the United States by providing abundant fish and wildlife (including both game and nongame species), clean water, outdoor recreation, healthy activities, and quality of life; and
 (B)provide, and will continue to provide, a majority of the funds that are available to State fish and wildlife agencies for science-based research and management of fish and wildlife.
 (10)State fish and wildlife agencies are responsible for the conservation and management of all fish and wildlife in the State, but are grossly underfunded because there are few funds available at the State level for fish and wildlife conservation, except those driven by hunting and fishing license revenues and Federal excise tax revenues.
 (11)Congress created a subaccount known as the Wildlife Conservation and Restoration Subaccount under section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) to support the full array of fish and wildlife conservation needs identified by State fish and wildlife agencies, including for species that are not hunted or fished, but only authorized appropriations for the Subaccount for one year.
 (12)While appropriated funds have been made available through the State and Tribal Wildlife Grants program of the United States Fish and Wildlife Service, the lack of assured and sufficient dedicated funding for the Wildlife Conservation and Restoration Subaccount has left unrealized the goals of the Subaccount, thereby allowing fish and wildlife populations to continue to decline across the United States and resulting in hundreds of species being listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (13)Under the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), each State and territory is required to seek public input and produce a comprehensive fish and wildlife conservation strategy, otherwise known as a State Wildlife Action Plan, to guide the State-led conservation of the full array of fish, wildlife, and their habitats.
 (14)Providing assured and sufficient dedicated funding to the Wildlife Conservation and Restoration Subaccount will advance the national interest by assuring sustainable populations of fish and wildlife species are available for the use and enjoyment of citizens of the United States through implementing the comprehensive fish and wildlife conservation strategy of each State and territory.
 (15)As funds become available for the purposes of this Act, sportsmen and sportswomen expect States to secure the needed non-Federal match from sources other than revenue generated by sportsmen and sportswomen through the sale of State hunting and fishing licenses (except when projects or programs benefit habitat for species that are hunted or fished and other associated wildlife).
			3.Wildlife Conservation and Restoration Subaccount
 (a)In generalSection 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b) is amended— (1)in subsection (a)—
 (A)by striking (1) An amount equal to and inserting An amount equal to; and (B)by striking paragraph (2); and
 (2)in subsection (c)— (A)by striking (c)(1) Amounts transferred to the Wildlife Conservation and Restoration Account and inserting the following:
						
							(c)Wildlife Conservation and Restoration Subaccount
								(1)Establishment of Subaccount
 (A)In generalThere is established in the Federal Aid to Wildlife Restoration Fund a subaccount to be known as the Wildlife Conservation and Restoration Subaccount (referred to in this subsection as the Subaccount).
 (B)AvailabilityAmounts in the Subaccount shall be available without further appropriation, for each fiscal year, for apportionment in accordance with this Act.
 (C)Deposits into SubaccountBeginning in fiscal year 2018, the Secretary of the Treasury shall transfer to the fund for deposit in the Subaccount the following:
 (i)Outer Continental Shelf revenuesFrom amounts deposited in the Treasury under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), $650,000,000.
 (ii)Mining revenuesFrom amounts deposited in the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191), after the withdrawal of funds to the States under subsection (a) of that section, $650,000,000.
 (2)Supplement not supplantAmounts transferred to the Wildlife Conservation and Restoration Subaccount; (B)in paragraph (2), as added by subparagraph (A)—
 (i)by striking wildlife restoration account and and inserting wildlife restoration account.; and (ii)by striking shall be used for the development, and all that follows through existing programs and projects. and inserting the following:
							
 (3)Use of fundsFunds appropriated from the Subaccount— (A)shall be used to carry out, revise, or enhance existing wildlife conservation and restoration programs and to develop and implement new wildlife conservation and restoration programs to manage wildlife species of greatest conservation need, including species that are not hunted or fished, and their habitats as determined by the appropriate State fish and wildlife department;
 (B)shall be used to develop, revise and implement a wildlife conservation strategy of the State as may be required by this Act;
 (C)shall be used for wildlife conservation education and wildlife-associated recreation projects; (D)may be used to assist in the recovery of a species listed as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (E)may be used to manage a species of greatest conservation need whose range is shared with a foreign government and the habitat of such species;
 (F)may be used to manage, control, and prevent invasive and nuisance species and other risks to species of greatest conservation need; and
 (G)may be used for law enforcement activities that are directly related to the protection and conservation of a species of greatest conservation need and the habitat of such species.
									;
 (C)by adding at the end the following:  (4)Public access not requiredFunds apportioned from the Wildlife Conservation and Restoration Subaccount shall not be conditioned upon the provision of public access to private lands, waters, or holdings.
							(5)Requirements for matching funds
 (A)In generalFor the purposes of the non-Federal fund matching requirement for a wildlife conservation or restoration program or project funded by the Wildlife Conservation Restoration Subaccount, a State—
 (i)may use as matching non-Federal funds— (I)funds from Federal agencies other than the Department of the Interior and the Department of Agriculture; and
 (II)donated private lands and waters, including privately-owned easements; and (ii)may not use as matching non-Federal funds—
 (I)revenue from the sale of State hunting and fishing licenses, except if all available Federal funds apportioned to a State fish and wildlife agency from the Wildlife Restoration Program or the Sport Fish Restoration Program have been obligated by the State, then revenue generated through the sale of State hunting and fishing licenses may be used as non-Federal match for projects and programs that benefit the habitat of species that are hunted or fished and other species that have greatest conservation need.
 (6)DefinitionsFor the purposes of this subsection— (A)WildlifeThe term wildlife means any species of wild, freeranging fauna, including fish, and also fauna in captive breeding programs the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range.
								;
 (D)by redesignating paragraphs (2) and (3) as paragraphs (7) and (8), respectively; and (E)in paragraph (2), as redesignated by subparagraph (D), by striking or an Indian tribe.
 (b)Allocation and apportionment of available amountsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended— (1)in subsection (c)(2)(A)—
 (A)in clause (i), by striking one-third and inserting one-half; and (B)in clause (ii), by striking two-thirds and inserting one-half; and
 (2)by adding at the end following:  (e)Minimization of planning and reportingNothing in this Act shall be interpreted to require a State to create a comprehensive strategy related to conservation education or outdoor recreation..
				4.Clarifying amendments
 (a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)by striking paragraph (4);
 (2)by redesignating paragraphs (5) through (8) as paragraphs (4) through (7), respectively; and (3)in paragraph (5), as so redesignated by paragraph (2), by inserting Indian Tribes, academic institutions, before wildlife conservation organizations.
 (b)Conforming amendmentsThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a et seq.) is amended— (1)in section 3 (16 U.S.C. 669b)—
 (A)in subsection (c)(3), by striking Account and inserting Subaccount; and (B)in subsection (d), by striking Account and inserting Subaccount;
 (2)in section 4 (16 U.S.C. 669c)— (A)in subsection (c)—
 (i)in the subsection heading, by striking Account and inserting Subaccount; (ii)in the matter preceding subparagraph (A), by striking Account and inserting Subaccount;
 (iii)in the matter preceding paragraph (2)(A)(i), by striking Account and inserting Subaccount; and (iv)in paragraph (3), by striking Account and inserting Subaccount; and
 (B)in subsection (d)(1), by striking Account and inserting Subaccount; and (3)in section 8 (16 U.S.C. 669g), in subsection (a), by striking Account and inserting Subaccount.
 (c)Technical amendmentsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended— (1)in the second subsection (c), by striking (c) and inserting (d); and
 (2)by redesignating subsection (d) as subsection (e). 5.Savings clauseThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) is amended—
 (1)by redesignating section 13 as section 14; and (2)by inserting after section 12 the following:
				
					13.Savings clause
 Nothing in this Act shall be construed to affect the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the law and regulations of the State on lands and waters within the State, including on Federal lands and waters.
					14.Statutory construction with respect to Alaska
 (a)In generalNothing in this Act shall be construed to affect— (1)the provisions for subsistence uses in Alaska set forth in the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), including the such provisions in titles III and VIII of that Act;
 (2)the provisions of section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), the jurisdiction over subsistence uses in Alaska, or any assertion of subsistence uses in Alaska in the Federal courts; or
 (3)the manner in which section 810 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3120) is implemented on Federal lands and waters in Alaska.
 (b)Conflicts of lawsIf any conflict arises between any provision of this Act and any provision of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), then the provision in the Alaska National Interest Lands Conservation Act shall prevail..
			